   Case 4:19-cv-00192-RSB-CLR Document 43 Filed 04/27/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION



 ALICIA C. FOX,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-192

        v.

 CUMMINS, INC., and KELLY SERVICES,
 INC.,

                Defendants.



                                            ORDER

       Presently before the Court is Defendant Cummins, Inc.’s Motion to Dismiss Count III of

Plaintiff’s Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(6). (Doc. 14.)

Plaintiff Alicia Fox initiated this action against Defendants Cummins, Inc. (“Cummins”), and

Kelly Services, Inc. (“Kelly Services”), on August 6, 2019, (doc. 1), and later filed an Amended

Complaint, (doc. 3). Plaintiff alleges that Defendants jointly decided to terminate her employment

at Cummins because she was pregnant, thereby violating Title VII of the Civil Rights Act of 1964

(“Title VII”). (Id. at pp. 12–14.) She also asserts that Defendants are liable for conspiring to

violate her Title VII rights pursuant to 42 U.S.C. § 1985(3) (at times, “Section 1985(3)”). (Id. at

pp. 14–16.) Cummins subsequently filed the at-issue Motion, (doc. 14), and a supporting brief,

(doc. 15), seeking dismissal of Plaintiff’s conspiracy claim (Count III). Plaintiff filed a Response,

(doc. 27), and Defendant filed a Reply, (doc. 29). For the reasons set forth below, the Court

GRANTS Cummins’ Motion to Dismiss, (doc. 14), and DISMISSES Count III of Plaintiff’s
    Case 4:19-cv-00192-RSB-CLR Document 43 Filed 04/27/20 Page 2 of 5



Amended Complaint, (doc. 3). Plaintiff’s other claims against Cummins shall remain pending

before the Court.1

                                      STANDARD OF REVIEW

        When evaluating a Rule 12(b)(6) motion to dismiss, a court must “accept[] the allegations

in the complaint as true and constru[e] them in the light most favorable to the plaintiff.” Belanger

v. The Salvation Army, 556 F.3d 1153, 1155 (11th Cir. 2009). However, this tenet “is inapplicable

to legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, “[a]

complaint must state a facially plausible claim for relief, and ‘[a] claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Reese v. Ellis, Painter, Ratterree & Adams, LLP,

678 F.3d 1211, 1215 (11th Cir. 2012) (quoting Iqbal, 556 U.S. at 678). “A pleading that offers

‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’” does not

suffice. Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        “The plausibility standard is not akin to a probability requirement, but it asks for more than

a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief” and dismissal is proper. Id. (internal quotation marks and

citation omitted). Dismissal under Rule 12(b)(6) is also permitted “when, on the basis of a



1
  Pursuant to a Joint Stipulation filed by Plaintiff and Kelly Services, (doc. 32), the Court entered an Order
on February 21, 2020 requiring Plaintiff to arbitrate her claims against Kelly Services. (Doc. 38.) The
Court also stayed this action as to Kelly Services “until the final determination of the arbitration
proceedings.” (Id.) Accordingly, the present Order pertains only to Plaintiff’s claim(s) against Defendant
Cummins.




                                                      2
   Case 4:19-cv-00192-RSB-CLR Document 43 Filed 04/27/20 Page 3 of 5



dispositive issue of law, no construction of the factual allegations will support the cause of action.”

Marshall Cty. Bd. of Educ. v. Marshall Cty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993); see

also Neitzke v. Williams, 490 U.S. 319, 326–27 (1989) (explaining that Rule 12 allows a court “to

dismiss a claim on the basis of a dispositive issue of law”).

                                           DISCUSSION

       In December 2017, Kelly Services, a staffing agency, contacted Plaintiff about an open

position at Cummins. (Doc. 3, p. 8.) Plaintiff was pregnant at the time, a fact she disclosed during

her initial phone call with Kelly Services and at her subsequent interview with the Operations

Manager of Cummins. (Id.) Plaintiff was hired and worked at Cummins until her termination on

April 20, 2018. (Id. at pp. 4, 11.) In her Amended Complaint, Plaintiff alleges that, after conferring

with Kelly Services, Cummins “agreed to terminate her employment . . . because of her pregnancy

and because of her gender.” (Id. at p. 15.) Plaintiff contends Cummins is liable for violating Title

VII’s protections against gender and pregnancy discrimination and for conspiring to violate her

statutory rights under 42 U.S.C. § 1985(3). (Id. at pp. 12–16.)

       In the at-issue Motion, Cummins argues that Plaintiff’s conspiracy claim fails as a matter

of law. (Doc. 15, p. 1.) Specifically, Cummins avers that “[Section] 1985(3) does not apply to

private defendants for claims arising under Title VII;” thus, as a private employer, Cummins

argues it cannot be held liable “under any set of facts” for conspiring to violate Plaintiff’s Title

VII rights. (Id. at p. 3.) In response, Plaintiff acknowledges that Cummins’ assertion is supported

by binding precedent but nonetheless encourages the Court to deviate from that authority. (Doc.

27, pp. 4–5.) The Court agrees with Cummins.

       Under Section 1985(3), it is unlawful for “two or more persons” to conspire to deprive an

individual “of the equal protection of the laws, or of equal privileges and immunities under the




                                                  3
    Case 4:19-cv-00192-RSB-CLR Document 43 Filed 04/27/20 Page 4 of 5



laws.” 42 U.S.C. § 1985(3). Where, as here, “the alleged § 1985(3) conspirators are private

actors,” a plaintiff may only recover for conspiracies that were “aimed at rights constitutionally

protected against private impairment.” 2 Jimenez v. Wellstar Health Sys., 596 F.3d 1304, 1312

(11th Cir. 2010) (citing Bray v. Alexandria Women’s Health Clinic, 506 U.S. 263, 274 (1993)).

As explained by the Eleventh Circuit Court of Appeals,

        The only rights the Supreme Court has expressly declared enforceable against
        private conspirators under § 1985(3) are the right to interstate travel and the right
        against involuntary servitude. Conversely, the Supreme Court has declared . . .
        [that] the rights protected under Title VII [are] insufficient to form the basis of
        § 1985(3) actions against private conspirators.

Id. (citing Bray, 506 U.S. at 278, and Great Am. Fed. Sav. & Loan Ass’n v. Novotny, 442 U.S.

366, 378 (1979)).

        In her Amended Complaint, Plaintiff seeks to recover under Section 1985(3) by alleging

that Defendants, motivated by her status as a pregnant woman, conspired to terminate her

employment in violation of Title VII. (Doc. 3, pp. 14–16.) Because private “[c]onspiracies to

violate rights protected by Title VII . . . are not cognizable under § 1985(3),” Plaintiff’s claim fails

as a matter of law. Gilmore v. Nat’l Mail Handlers Union Local 318, 517 F. App’x 784, 788–89

(11th Cir. 2013) (citing Jimenez, 596 F.3d at 1312). Accordingly, the Court GRANTS Cummins’

Motion, (doc. 14).




2
  Plaintiff does not dispute that both Defendants are private, rather than public, employers, (see docs. 3,
27). See United Bhd. of Carpenters & Joiners, Local 610 v. Scott, 463 U.S. 825, 832 (1983) (distinguishing
private conspiracies from those involving state actors).




                                                    4
  Case 4:19-cv-00192-RSB-CLR Document 43 Filed 04/27/20 Page 5 of 5



                                      CONCLUSION

       Based on the foregoing, the Court GRANTS Cummins’ Motion to Dismiss, (doc. 14), and

DISMISSES Count III of Plaintiff’s Amended Complaint, (doc. 3). Plaintiff’s other claims

against Defendant Cummins shall remain pending before the Court.

       SO ORDERED, this 27th day of April, 2020.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                             5
